DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the amendment received on 2/7/2022.
	Claims 1-28 are pending.
	Claims 1-10 and 21-28 are elected by applicant.
Claim 11-20 are non-elected invention, and are withdrawn from further consideration.
Election/Restrictions
3.	Applicant’s election without traverse of Group I, claims 1-10 and 21-28 in the reply filed on 2/7/2022 is acknowledged.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/8/2022 is in compliance with the provisions of 37 CFR 1.97. 
However, it is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. 
	Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
	The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

	 
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-4 are rejected under 35 U.S.C. 102(b) as being anticipated by Zemlok et al. (US 2012/0193396) hereinafter (“Zemlok”).
With regard to claim 1, Zemlok discloses a surgical instrument assembly (100), comprising: a shaft (104); and an end effector (106) extending from said shaft, wherein said end effector comprises: a first jaw (108); a second jaw movable (110) relative to the first jaw; an anvil (110); a staple cartridge channel (128); a staple cartridge (513) positioned within said staple cartridge channel (128); and a plurality of pressure sensors (126) positioned between said staple cartridge (513) and said staple cartridge channel (128) configured to detect clamping pressure within said end effector (3B).  
With regard to claim 2, Zemlok discloses a surgical instrument assembly (100), wherein said end effector (106) comprises a first side and a second side defined by a firing stroke path, and wherein said plurality of pressure sensors (126) are positioned on both said first side and said second side.  
With regard to claim 3, Zemlok discloses a surgical instrument assembly (100), wherein said plurality of pressure sensors (126) are distributed longitudinally along a firing stroke path (3B & 6).  
With regard to claim 4, Zemlok discloses a surgical instrument assembly (100), further comprising a flex circuit (124 The circuit 124 is a flexible or a printed pressure circuit 124 par 0062, line 13) coupled to said plurality of pressure sensors (126).  
7.	Claims 1-4 are rejected under 35 U.S.C. 102(b) as being anticipated by Harris et al. (US 2017/0296180) hereinafter (“Harris”).
 With regard to claim 1,  Harris discloses a surgical instrument assembly (10), comprising: a shaft (260); and an end effector (300) extending from said shaft, wherein said end effector comprises: a first jaw (304); a second jaw movable (306) relative to the first jaw; an anvil (306); a staple cartridge channel (302); a staple cartridge (304) positioned within said staple cartridge channel (302); and a plurality of pressure sensors (3912 fig.72) positioned between said staple cartridge (304) and said staple cartridge channel  (302) configured to detect clamping pressure within said end effector (300). 
With regard to claim 2, Harris discloses a surgical instrument assembly (10), wherein said end effector (300) comprises a first side and a second side defined by a firing stroke path, and wherein said plurality of pressure sensors (3912) are positioned on both said first side and said second side.  
With regard to claim 3, Harris discloses a surgical instrument assembly (10), wherein said plurality of pressure sensors (3912) are distributed longitudinally along a firing stroke path.  
With regard to claim 4, Harris discloses a surgical instrument assembly (10), further comprising a flex circuit (1134) coupled to said plurality of pressure sensors (3912).  
Allowable Subject Matter
8.	Claims 5-10 and 21-28 allowed over the prior arts of record.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5 and 21, the prior arts, each fails to disclose or teach in combination a surgical instrument assembly, wherein said drive member comprises a discontinuity portion; and a flex circuit positioned within shaft and coupled to a surgical control circuit, wherein said flex circuit comprises an integrated strain gauge mounted on said drive-2-311718542.1Application No. 16/895,312 Response dated February 7, 2022Responsive to Restriction Requirement dated December 7, 2021member within said discontinuity portion, wherein said surgical control circuit is configured to determine a load experienced by said drive member by way of said strain gauge.
 
 Conclusion
9.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/11/2022